Case: 15-30726       Document: 00513501441         Page: 1     Date Filed: 05/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-30726
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             May 11, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

MARVIN BROWN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:14-CR-183-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Marvin Brown pleaded guilty, pursuant to a plea agreement, to distribution
of 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)
and (b)(1)(A), and was sentenced to 120 months’ imprisonment. Regarding his
appointed counsel (federal public defender), Brown contends the district court
erred by: denying his requests for appointment of substitute counsel; and failing
to conduct an adequate inquiry into the basis for those requests.



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-30726     Document: 00513501441      Page: 2   Date Filed: 05/11/2016


                                  No. 15-30726

      As an initial matter, the Government maintains Brown’s unconditional
guilty plea waived any non-jurisdictional defects, such as any error in the denial
of his motions for the appointment of new counsel. Because we conclude Brown
has not shown error, it is unnecessary to resolve this issue.
      “Unless a Sixth Amendment violation is shown, whether to appoint a
different lawyer for an indigent criminal defendant who expresses dissatisfaction
with his court-appointed counsel is a matter committed to the sound discretion of
the district court.” United States v. Young, 482 F.2d 993, 995 (5th Cir. 1973).
Accordingly, our court reviews a refusal to appoint substitute counsel only for
abuse of that discretion. E.g., United States v. Simpson, 645 F.3d 300, 307 (5th
Cir. 2011).
      Brown’s primary assertions were that his appointed counsel refused to
move for his release on bond, and strongly encouraged him to plead guilty. He
maintains the court did not conduct a meaningful inquiry into his allegations.
Nevertheless, a review of the record shows the court’s inquiry into Brown’s
complaints was sufficient to ascertain the nature of the alleged problems and to
glean the relevant facts. See United States v. Fields, 483 F.3d 313, 352 (5th Cir.
2007) (stating a court must be adequately apprised of the nature of the dispute or
conflict and its potential impact on counsel’s representation).
      Even assuming, arguendo, the court failed to conduct a proper inquiry as to
any particular claim, “the record as a whole reflects that [Brown’s] claim was
insubstantial and that he received vigorous and able representation”. Young, 482
F.2d at 995–96. Moreover, Brown has not shown “a conflict of interest, a complete
breakdown in communication or an irreconcilable conflict which [led] to an
apparently unjust” result. Id. at 995.
      AFFIRMED.




                                         2